A. R. Linn brought this suit originally in the Cuyahoga Common Pleas against Edgar Sugar House, The Continental Sugar Company et al, for double the amount of damáge claimed as a result of the formation of an unlawful combination known as a trust.
The judgment of the Common Pleas in sustaining a demurrer to the petition was affirmed by the Appeals.
Linn, in the Supreme Court, contends that within the purview of 6397 KC. he is entitled to double the amount of damage sustained by the trust formed by the defendants herein.